Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 12/04/2018.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 12/04/2018, 11/12/2019, 01/24/2020, 02/20/2020, 11/10/2020, 12/09/2020, 04/07/2021, 04/20/2021, 03/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed application indicating National stage entry from a PCT application PCT/JP2017/020930 and foreign priority to JP 2016-114677  is acknowledged, as per the application datasheet filed with the office on 12/04/2018. 
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c))
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 1, 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 4677416 A) and in view of Kawakita et al (EP3173778A1 with a PCT filing date of 07/21/2015 and Foreign priority date of 07/23/2014).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Nishimoto et al (US 4677416 A) teaches, A dew point measuring device (figures 1 and 7), comprising: a water droplet sensor (element 33, figure 1, element 7, figure 7) for detecting that a water droplet is attached between thin wires of dissimilar metals (elements 24 and 25, figure 1, lines 42-67, column 7); and a temperature control means for controlling a temperature of the water droplet sensor (temperature difference sensing circuit and its function 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
described in lines 38, column 6 - line 12, column 7), wherein the water droplet sensor has a structure in which the thin wires of dissimilar metals are disposed in juxtaposition with each other on an insulating substrate (elements 24 and 25 are formed on insulating layer 22 on substrate 20; figure 1, lines 33-40, column 3).
Regarding the limitation thin wires of dissimilar metals, Nishimoto et al teaches, first and second metallic patterns (lead telluride PbTe) but doesn’t explicitly teach metal wires.
Kawakita et al (EP3173778A1 with a PCT filing date of 07/21/2015; Foreign priority 07/23/2014) teaches, detecting liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object or a phenomenon of adsorption of mist droplets onto the surface of the solid object based on a current that is based on the galvanic action between electrodes formed using different kinds of materials, a dryness/wetness responsive sensor capable of determining a dry/wet state at a high speed with high sensitivity is realized (paragraph [0030]).
Kawakita et al further teaches, As examples of a material that can be used for the cathode electrode include gold, platinum, silver, titanium, and an alloy thereof; and carbon and allotrope thereof. For the anode electrode, for example, silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, or an alloy thereof can be used. However, in a case where silver and an alloy thereof are used for the anode electrode, for the cathode electrode, a material other than silver and the alloy thereof among the above described materials of the cathode electrode may be used (paragraph [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 5, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al fails to explicitly teach wherein a spacing between the thin wires of dissimilar metals is less than 20 .mu.m.
Kawakita et al further teaches, wherein a spacing between the thin wires of dissimilar metals is less than 20 .mu.m. (Figure 6, paragraph [0041]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device with a very narrow inter-electrode distance and a long running distance realized inside a small sensor area, and accordingly, the sensitivity per unit area in the sensor area can be significantly improved as taught by Kawakita et al (paragraph [0041]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 6, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 5.
Kawakita et al further teaches, wherein a spacing between the thin wires of dissimilar metals is 100 nm or more and 1000 nm or less (Figure 6, paragraph [0041]).
Kawakita et al further teaches, In a case where an actual dryness/wetness responsive sensor is configured, in order to effectively use the area of the main portion of the sensor that can be used, for covering the whole area of the main body or almost the whole area with the thin wires of the branching portions, as the inter-electrode distance is decreased, the number of the thinned lines increases. Accordingly, by decreasing the inter-electrode distance, it should be noted that, based on both an effect of an increase in the sensitivity per unit parallel running distance in accordance with the decrease in the inter-electrode distance and an effect of an increase in the parallel running distance per unit area, the sensitivity of this sensor is remarkably increased (paragraph [0043], [0044]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device with decreasing inter-electrode distance as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 7, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al further teaches, first and second metallic patterns (lead telluride PbTe) but doesn’t explicitly teach metal wires.
Nishimoto et al fails to teach, wherein one metal of the dissimilar metals is a metal selected from the group consisting of gold, platinum, silver, titanium, and an alloy thereof, and carbon, and wherein the other metal is a metal different from the one metal and a metal selected from the group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof.
Kawakita et al further teaches, wherein one metal of the dissimilar metals is a metal selected from the group consisting of gold, platinum, silver, titanium, and an alloy thereof, and carbon, and wherein the other metal is a metal different from the one metal and a metal selected from the group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof (paragraphs [0014],[0015], [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 8, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al further teaches, wherein the temperature control means is a refrigerant or a heat storage material (Peltier cooling means 2, lines 20-25, column 7; lines 38 – 56, column 6).

Regarding dependent claim 9, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al further teaches, wherein the temperature control means is a means capable of performing at least one of cooling and heating by energization (Peltier cooling means 2, lines 20-25, column 7;  lines 38 – 56, column 6).

Regarding dependent claim 10, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al further teaches, wherein the temperature control means utilizes temperature changes due to at least one of latent heat of liquid and pressure changes of gas (Figures 8 and 9 and their description in columns 7 and 8; lines 38 – 56, column 6).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 11, Nishimoto et al (US 4677416 A) teaches, a dew point measuring method (figures 7 and  9), comprising: arranging a water droplet sensor ((element 33, figure 1, element 7, figure 7) for detecting that a water droplet is attached between thin wires of dissimilar metals (elements 24 and 25, figure 1, lines 42-67, column 7); and determining a dew point on the basis of changes in a dew condensation state on a surface of the water droplet sensor by changing a temperature of the water droplet sensor (figure 7 and its description in lines 60, column 7 – 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
line 39, column 8), wherein the water droplet sensor has a structure in which the thin wires of dissimilar metals are disposed in juxtaposition with each other (elements 24 and 25, figure 2) on an insulating substrate (insulating layer 22 formed on substrate 20; figure 1, lines 33-40, column 3).
Regarding the limitation thin wires of dissimilar metals, Nishimoto et al teaches, first and second metallic patterns (lead telluride PbTe) but doesn’t explicitly teach metal wires.
Kawakita et al (EP3173778A1 with a PCT filing date of 07/21/2015; Foreign priority 07/23/2014) teaches, detecting liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object or a phenomenon of adsorption of mist droplets onto the surface of the solid object based on a current that is based on the galvanic action between electrodes formed using different kinds of materials, a dryness/wetness responsive sensor capable of determining a dry/wet state at a high speed with high sensitivity is realized (paragraph [0030]).
Kawakita et al further teaches, As examples of a material that can be used for the cathode electrode include gold, platinum, silver, titanium, and an alloy thereof; and carbon and allotrope thereof. For the anode electrode, for example, silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, or an alloy thereof can be used. However, in a case where silver and an alloy thereof are used for the anode electrode, for the cathode electrode, a material other than silver and the alloy thereof among the above described materials of the cathode electrode may be used (paragraph [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 15, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al fails to explicitly teach wherein a spacing between the thin wires of dissimilar metals is less than 20 .mu.m.
Kawakita et al further teaches, wherein a spacing between the thin wires of dissimilar metals is less than 20 .mu.m. (Figure 6, paragraph [0041]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device with a very narrow inter-electrode distance and a long running distance realized inside a small sensor area, and accordingly, the sensitivity per unit area in the sensor area can be significantly improved as taught by Kawakita et al (paragraph [0041]).
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 16, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 15.
Kawakita et al further teaches, wherein a spacing between the thin wires of dissimilar metals is 100 nm or more and 1000 nm or less (Figure 6, paragraph [0041]).
Kawakita et al further teaches, In a case where an actual dryness/wetness responsive sensor is configured, in order to effectively use the area of the main portion of the sensor that can be used, for covering the whole area of the main body or almost the whole area with the thin wires of the branching portions, as the inter-electrode distance is decreased, the number of the thinned lines increases. Accordingly, by decreasing the inter-electrode distance, it should be noted that, based on both an effect of an increase in the sensitivity per unit parallel running distance in accordance with the decrease in the inter-electrode distance and an effect of an increase in the parallel running distance per unit area, the sensitivity of this sensor is remarkably increased (paragraph [0043], [0044]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device with decreasing inter-electrode distance as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 17, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al further teaches, first and second metallic patterns (lead telluride PbTe) but doesn’t explicitly teach metal wires.
Nishimoto et al fails to teach, wherein one metal of the dissimilar metals is a metal selected from the group consisting of gold, platinum, silver, titanium, and an alloy thereof, and carbon, and wherein the other metal is a metal different from the one metal and a metal selected from the group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof.
Kawakita et al further teaches, wherein one metal of the dissimilar metals is a metal selected from the group consisting of gold, platinum, silver, titanium, and an alloy thereof, and carbon, and wherein the other metal is a metal different from the one metal and a metal selected from the group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof (paragraphs [0014],[0015], [0040]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al by providing different metals as electrodes for the dew point measuring device as taught by Kawakita et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect liquid droplets present on the surface of a solid object in accordance with a phenomenon of dew condensation of water vapor contained in the air on the surface of the solid object based on a current, that is based on the galvanic action between electrodes formed using different kinds of materials, at high speed and high sensitivity as taught by Kawakita et al (paragraph [0030]).

Regarding dependent claim 18, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al further teaches, wherein a change in temperature of the water droplet sensor is a change which causes lowering the temperature or a change which causes raising the temperature (Figures 7 and 8; Peltier cooling means 2, lines 20-25, column 7; lines 38 – 56, column 6).
Regarding dependent claim 19, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al further teaches, wherein a change in temperature of the water droplet sensor is both of a change which causes lowering the temperature and a change which causes raising the temperature (Figures 7 and 8; Peltier cooling means 2, lines 20-25, column 7; lines 38 – 56, column 6).

Regarding dependent claim 20, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al further teaches, wherein a change in temperature of the water droplet sensor is a stepwise change or a continuous change (Figures 7 and 8; Peltier cooling means 2, lines 20-25, column 7; lines 38 – 56, column 6).
6. Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 4677416 A), Kawakita et al (EP3173778A1 with a PCT filing date of 07/21/2015 and Foreign priority 07/23/2014) and in further view of Sonander (US 6022138).
Regarding dependent claim 2, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring device according to claim 1.
Nishimoto et al fails to explicitly teach, further comprising a gas supply means for supplying a measuring object gas for dew point measurement onto a surface of the water droplet sensor.
Nishimoto et al further teaches, In addition, due to the fact that only localized cooling of the humidity sensing element is employed, only local cooling of the air will occur, so that the air which is being measured will not be thermally disturbed. For this reason humidity measurement can be performed by such an element within an extremely small space. Furthermore, due to the fact that only localized cooling of the humidity sensing element is used, no cooling of other parts of the element will occur so that these are maintained at ambient temperature. Thus, if desired, an ambient temperature sensing element can be integrated with the humidity sensing element (lines 12-24, column 10).
Kawakita et al further teaches, air flow around the sensor in a confined environment (paragraphs [0036], [0037]). It is also common knowledge for one of the ordinary skill in the art that a humidity sensing or dew point measurement is carried out by cycling a target gas through the test chamber.
Sonander (US 6022138) teaches, A method for measuring the dew point temperature of a moist gas in which a flow of moist gas (A) is passed over a surface (2); a moisture sensor (5) is positioned in the flow of gas downstream of the surface (2); cooling is applied to the surface; the moisture content (M) of the gas downstream of the surface (2) is monitored; and the temperature of the surface (2) is measured, the temperature which is measured being controlled by the detection of a decrease in moisture content due to moisture condensation from the moist gas at the dew point temperature (TD), An apparatus for carrying out the method is also described. The surface (2) may be a layer of heat-conducting material in contact with a heat pump (3) or the surface may be part of the wall of a coiled tube (40) (abstract).
Sonander also teaches, cycling the gas flow producing moisture condensation and evaporation cycles (figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4).
 
Regarding dependent claim 3, Nishimoto et al (US 4677416 A), Kawakita et al (EP 3173778 A1) and Sonander (US 6022138) teach the dew point measuring device according to claim 2.
Kawakita et al further teaches, air flow around the sensor in a confined environment (paragraphs [0036], [0037]). It is also common knowledge for one of the ordinary skill in the art that a humidity sensing or dew point measurement is carried out by cycling a target gas through the test chamber.
Sonander further teaches, wherein the gas supply means intermittently supplies the measuring object gas for dew point measurement onto a surface of the water droplet sensor (cycling the gas flow producing moisture condensation and evaporation cycles; figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4). 

Regarding dependent claim 4, Nishimoto et al (US 4677416 A), Kawakita et al (EP 3173778 A1) and Sonander (US 6022138) teach the dew point measuring device according to claim 2.
Sonander further teaches, wherein the gas supply means continuously supplies the measuring object gas for dew point measurement onto a surface of the water droplet sensor (cycling the gas flow producing moisture condensation and evaporation cycles; figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4). 

Regarding dependent claim 12, Nishimoto et al (US 4677416 A) and Kawakita et al (EP 3173778 A1) teach the dew point measuring method according to claim 11.
Nishimoto et al fails to explicitly teach, wherein a measuring object gas for dew point measurement is supplied to the water droplet sensor.
Nishimoto et al further teaches, In addition, due to the fact that only localized cooling of the humidity sensing element is employed, only local cooling of the air will occur, so that the air which is being measured will not be thermally disturbed. For this reason humidity measurement can be performed by such an element within an extremely small space. Furthermore, due to the fact that only localized cooling of the humidity sensing element is used, no cooling of other parts of the element will occur so that these are maintained at ambient temperature. Thus, if desired, an ambient temperature sensing element can be integrated with the humidity sensing element (lines 12-24, column 10).
Kawakita et al further teaches, air flow around the sensor in a confined environment (paragraphs [0036], [0037]). It is also common knowledge for one of the ordinary skill in the art that a humidity sensing or dew point measurement is carried out by cycling a target gas through the test chamber.
Sonander (US 6022138) teaches, A method for measuring the dew point temperature of a moist gas in which a flow of moist gas (A) is passed over a surface (2); a moisture sensor (5) is positioned in the flow of gas downstream of the surface (2); cooling is applied to the surface; the moisture content (M) of the gas downstream of the surface (2) is monitored; and the temperature of the surface (2) is measured, the temperature which is measured being controlled by the detection of a decrease in moisture content due to moisture condensation from the moist gas at the dew point temperature (TD), An apparatus for carrying out the method is also described. The surface (2) may be a layer of heat-conducting material in contact with a heat pump (3) or the surface may be part of the wall of a coiled tube (40) (abstract).
Sonander also teaches, cycling the gas flow producing moisture condensation and evaporation cycles (figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4).

Regarding dependent claim 13, Nishimoto et al (US 4677416 A), Kawakita et al (EP 3173778 A1) and Sonander (US 6022138) teach the dew point measuring method according to claim 12.
Kawakita et al further teaches, air flow around the sensor in a confined environment (paragraphs [0036], [0037]). It is also common knowledge for one of the ordinary skill in the art that a humidity sensing or dew point measurement is carried out by cycling a target gas through the test chamber.
Sonander further teaches, wherein the measuring object gas for dew point measurement is intermittently supplied onto a surface of the water droplet sensor (cycling the gas flow producing moisture condensation and evaporation cycles; figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4).

Regarding dependent claim 14, Nishimoto et al (US 4677416 A), Kawakita et al (EP 3173778 A1) and Sonander (US 6022138) teach the dew point measuring method according to claim 12.
Sonander further teaches, wherein the measuring object gas for dew point measurement is continuously supplied onto a surface of the water droplet sensor (cycling the gas flow producing moisture condensation and evaporation cycles; figure 3, lines 1-9, column 9; lines 1-12, column 12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Nishimoto et al and Kawakita et al by providing a mechanism for cycling gas through the test chamber for the dew point measurement, as taught by Sonander.
One of the ordinary skill in the art would have been motivated to make such a modification to accurately and rapidly determine the dew point temperature as taught by Sonander (lines 5-12, column 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURESH K RAJAPUTRA/
Examiner, Art Unit 2858